Citation Nr: 1004543	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-33 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a left knee disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to March 
2008.  The Veteran is currently serving with the United 
States Army Reserve as of March 2008.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, as part of the Benefits Delivery at 
Discharge (BDD) program.  The purpose of the BDD program is 
to help ensure a smooth transition from military to civilian 
status by allowing service members to file pre-discharge 
claims for disability compensation with VA.  In order to 
facilitate the quick processing of claims under the BDD 
program, the Virtual VA paperless claims processing system 
is utilized.  Instead of paper, a highly secured electronic 
repository is used to store and review every document 
involved in the claims process.  The use of this system 
allows VA to leverage information technology in order to 
more quickly and accurately decide a Veteran's claim for 
benefits.  

Because the current appeal was processed as part of the 
Virtual VA system, any future consideration of 
this appellant's case should take into consideration the 
existence of this electronic record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  

Review of the evidentiary record shows that in the Veteran's 
Notice of Disagreement (NOD), received in February 2009, the 
Veteran stated that he was seeking treatment for his left 
knee disorder "privately and through the VA . . . ."  He 
further added in his August 2009 VA Form 9, Appeal to Board 
of Veterans' Appeals, that he was currently seeking 
treatment for his left knee disorder at the Ernest Childers 
VA Medical Center in Tulsa, Oklahoma.  However, review of 
the claims file shows that VA outpatient treatment records 
have not been obtained.  The Veteran's private treatment 
reports are not of record either.  

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  38 C.F.R. 
§ 3.159(c)(1) (2009).  Additionally, VA records are 
considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the Veteran's claim.  Therefore, 
as VA has notice of the existence of VA records, they must 
be retrieved and associated with the other evidence already 
on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see 
also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he identify all VA and non-VA health 
care providers that have treated him for 
his left knee disorder.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  Obtain and associate with the claims 
file all outstanding records of 
treatment pertaining to the Veteran's 
left knee disorder from the Ernest 
Childers VA Outpatient Clinic in Tulsa, 
Oklahoma.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the claim of entitlement to 
service connection for a left knee 
disorder.  If the benefit sought in 
connection with the claim remains 
denied, the Veteran and his 
representative should be provided with 
an appropriate Supplemental Statement of 
the Case (SSOC) and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


